Eoss, J.:
I dissent. For the reasons stated in my concurring opinion in the case of Wood v. Election Commissioners, 58 Cal. 561, the Act of the Legislature approved March 7, 1881, and generally known as the Hartson Act, is, I think, a valid constitutional law, prospective in its operation, and provides for a future system of biennial elections on the even-numbered years, commencing in the year 1882.
In my view, therefore, the determination of the present case depends on the question, whether, independent of the Hartson Act, there is any existing law requiring an election for county officers to be held in the month of September of this year. If there is, the Hartson Act can not operate to postpone such election, because that would be in effect to extend the terms of office of the present incumbents beyond the period for which they were elected. Those incumbents were elected at the general election held in September, 1879, by virtue of Sections 1041 and 4109 of the Political Code, which were then in force, and then read as follows:
Section 1041: “ There must be held throughout the State, on the first Wednesday of September, in the year eighteen hundred and seventy-three and in every second year thereafter, and also on the Tuesday next after the first Monday of November in each bissextile or leap year, an election to be known as the general election.”
Section 4109: “All county and township officers, except judicial officers, assessors, and supervisors, must be elected at the general election held in September, eighteen hundred and seventy-three, and every two years thereafter, and hold *574office for two years from the first Monday of March next after their election.”
Read in connection with Section 1041, as it must he, Section 4109 provided for the election of the officers therein mentioned at the general election held on the first Wednesday of September, in the year 1873, and every two years thereafter. Both sections were continued in force by the provisions of the new Constitution, until such time as the Legislature should alter or amend them, or pass such other laws as should be inconsistent therewith—all, however, subject to that other provision of the Constitution which declares that the term of no county, city, town, or municipal officer shall be extended beyond the period for which he is elected or appointed.
In 1880, the Legislature, with a view to require all elections to be held on the even-numbered years, amended Section 1041 of the Political Code so as to make it read as follows: “ There must be held throughout the State, on the first Wednesday after the first Monday of November, in the year 1880, and in every second year thereafter, an election to be known as the general electionand at the same session, but in an independent act, attempted to amend Section 4109 so as to require the county officers to be elected at such general election to be held in the even-numbered years, commencing with the year 1880. This latter act, however, was declared invalid by this Court in Leonard v. January, 56 Cal. 1. Section 4109 of the Political Code therefore remained unchanged. By its provisions the county officers are required to be elected at the general election to be held on the first Wednesday in September, 1881. In view of the constitutional inhibition against the extension of the term of any county, city, town, or municipal officer beyond the period for which he is elected, neither the Hartson Act nor the amendment of 1880 to Section 1041 of the Political Code, in my opinion, can or should be so construed as to prevent the election contemplated by Section 4109 of the Political Code, but rather that they should be construed prospectively, thus conforming to all the provisions of the Constitution on the subject, and establishing a system of biennial elections in the even-numbered years, commencing with the year 1882. The terms of the officers who should thus be elected in 1881 would be shortened, *575but there is no constitutional objection to any act of the Legislature shortening the term of any officer. As the result of the judgment of the majority, the officers elected in 1879 will, in my opinion, continue to hold office until their successors are elected and qualified.